RECE|VED

MAR 2 6 2019 UNITED STATES DISTRICT COURT
mm n mmi C WESTERN DISTRICT OF LOUISIANA
- . LEnK
wEsTEnN ms'mlcT oF LoulslAN ALEXANDRIA DIV'[SION

ALEXANDR|A. LOU|S|ANA

STATE OF LOUISIANA, EXRE'L. CIVIL ACTION NO. 1318~CV'00973

JUSTIN DALE TUREAU,

Plaintiff

VERSUS JUDGE DRELL

BEPCO, L.P., ETAL., MAGISTRATE JUDGE PEREZ'MONTES
Defendants

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de 110V0) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

lT lS ORDERED that the l\/lotion to Remand (Doc. 15) filed by the State eX.
re]. Tureau be DENIED.

lT IS FURTHER ORDERED that any reference to the State of Louisiana as a
party in this litigation be removed

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

. ./`V"_“ {*\MLW
9 day of QCtob`er, 2013

   
  

"\ '\ ,
\%,,

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

